Citation Nr: 0505750	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to tutorial assistance for tutoring received from 
January to May 2002, while enrolled at Whittier Law School.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel



INTRODUCTION

The veteran had active service from September 1975 to August 
1994.

This appeal arises from decisions of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, 
dated in March and October 2002.  The RO determined that the 
veteran was not entitled to tutorial assistance from January 
to May 2002, while he was enrolled in a juris doctorate 
program at Whittier Law School.  

In March 2004, the veteran appeared at a hearing before the 
undersigned at the Los Angeles, California, RO.  A copy of 
the hearing transcript has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  From January to May 2002, the veteran was enrolled at 
Whittier Law School on a half-time or more basis.  

2.  A qualified certifying official at Whittier Law School 
did not certify that the veteran was deficient in a subject 
which was a prerequisite to or which was indispensable to the 
satisfactory pursuit of a juris doctorate degree for the 
period January to May 2002.  

3.  The tutor chosen by the veteran was not qualified by 
Whittier Law School.


CONCLUSION OF LAW

The veteran is not entitled to VA tutorial assistance for 
tutoring received from January to May 2002.  38 U.S.C.A. 
§ 3492 (West 2002); 38 C.F.R. § 21.4236 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA has since issued regulations consistent with this 
law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 
19.9 (2004).  Among other things, the VCAA heightens VA's 
duty to assist and duty to notify claimants of the type of 
evidence needed to substantiate any claims.  VA must inform 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
of that information and evidence VA will seek to obtain, and 
(3) which of it the claimant is expected to provide, and (4) 
to provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In the Barger case, the U.S. Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.  Similarly, the statute at issue in this case is 
found in Chapter 34, and not in Chapter 51 and, as a result, 
no action is required pursuant to the VCAA.

Facts

The veteran attended Southwestern University School of Law 
from August 1999 until April 2000, when he voluntarily 
withdrew.  In April 2000, the veteran informed VA that he had 
voluntarily withdrawn "because of academic problems (i.e., 
low Grade Point Average)."    

In July 2001, while a student at Whittier Law School, the 
veteran submitted a VA Form 22-1990t, Application and 
Enrollment Certification for Individualized Tutorial 
Assistance.  The subjects which reportedly required 
individualized tutoring were Legal Writing, Contracts, Torts, 
and Criminal Law.  The veteran had taken 19 one-hour tutoring 
sessions from August 2000 to May 2001, for a total cost of 
$950.   The VA form 22-1990t was signed by the veteran, the 
tutor, and the Director of Financial Aid at Whittier Law 
School, however, the RO was subsequently informed through VA 
channels in October 2002 that the Director of Financial Aid 
is not an authorized certifying official for VA purposes.  

The RO denied the claim, and informed the veteran by way of 
an undated letter that the school's certifying official must 
submit an enrollment certification showing he was enrolled in 
a post secondary program of education on a half-time or more 
basis before benefits could be paid.  

In November 2001, the Registrar of Whittier Law School 
certified that the veteran was enrolled as a half-time 
student taking nine units.  

In December 2001, the veteran submitted a VA Form 22-1995, 
Request for Change of VA Education Program or Place of 
Training.  The stated reason for switching from Southwestern 
University to Whittier Law School was the travel distance 
between his residence and Southwestern University.  

The RO determined that the veteran was entitled to receive 
education benefits.  However, in January 2002, the veteran 
returned $2,129.67 to VA stating that he had not requested 
education benefits.  

The RO acknowledged receipt of the funds and informed the 
veteran, in January 2002, that the awarded benefits were to 
have covered his enrollment at Whittier Law School from 
August to November 2001.  The education benefits were awarded 
based on the submission of VA Form 22-1995 and the enrollment 
certification from Whittier Law School.  

In February 2002, the veteran sent a letter to VA explaining 
that the only claim he filed was for tutorial assistance.  
Since the prior school year had been covered by Government 
student loans and he intended to use VA education benefits in 
the future, he returned the education benefits to avoid 
confusion.  The veteran was aware that education benefits 
must be paid before tutorial assistance could be awarded.  

Later in February 2002, the RO received a VA Form 22-1999b, 
Notice of Change in Status, which was signed by the Assistant 
Registrar of Whittier Law School.  She noted that the veteran 
requested a revised VA enrollment certification for January 
to May 2002, which specifically noted that tutorial 
assistance was requested and not educational assistance.  A 
revised VA Enrollment Certification, VA Form 22-1999, was 
attached, which showed that the veteran was enrolled on a 3/4 
time basis for the period January to May 2002.  

In March 2002, the RO informed the veteran that his claim for 
Tutorial Assistance had been received, however, he must 
submit a VA Form 1990t before tutorial assistance benefits 
could be paid.  He was informed that tutorial assistance 
could be paid starting January 7, 2002, the date he became 
eligible for tutorial assistance.

In a June 2002 letter to the veteran, the Associate Dean of 
Student Services at Whittier Law School acknowledged the 
veteran's request for certification of eligibility for VA 
tutorial assistance.  However, she stated that the school 
would not certify him for tutorial assistance because the 
veteran did not have a documented deficiency in any course 
and because the tutor he used was not qualified by Whittier 
Law School.  

A subsequent letter from the Associate Dean of Student 
Services, also dated in June 2002, indicated to the veteran 
that he was a student with average grades and an "average 
CGPA."  The Associate Dean further stated, "[u]nder any 
interpretation of the word deficient, you do not fall into 
that category."  

In June 2002, the RO received a VA Form 22-1990t from the 
veteran.  He was tutored ten times from January to May 2002 
in Property, Civil Procedure, Constitutional Law, and Writ 
and Appellate Practice.  This VA Form 22-1990t was signed by 
the veteran and the tutor in May 2002, however, the form was 
not signed by the certifying official at Whittier Law School.  

In three letters dated in July and August of 2002, the 
veteran reported that he was denied tutorial assistance not 
based on the law but rather on the unfettered discretion of 
persons at the law school.  He argued that the school 
violated 38 U.S.C.A. § 3019 and § 3492 by not certifying his 
request for tutorial assistance.  

The RO informed the veteran in a letter of October 2002 that 
the claim for tutorial assistance for the period of January 
2002 through May 2002 was denied.  The bases for the denial 
were the two letters from the Associate Dean of Student 
Services stating that he did not have a documented deficiency 
in any course, and the fact that the tutor was not qualified 
by Whittier Law School.  Moreover, the recently submitted VA 
Form 22-1990t had not been signed by a qualified certifying 
official from the school.  

In two letters dated in November 2001, the veteran cited to 
the RO's March 2002 letter, which stated that tutorial 
assistance benefits could be paid from January 7, 2002, as 
support for his contention that tutorial assistance should be 
paid.  The veteran further argued that VA must enforce the 
provisions of 38 U.S.C.A. § 3492 since the law school's 
refusal to certify the need for tutorial assistance was in 
conflict with the RO's March 2002 letter.

At the time of the travel Board hearing, the veteran 
submitted statements from Whittier's registrar which 
indicated that he was 41 in a class of 86 at the end of the 
summer 2001 term, 39 in a class of 67 at the end of the Fall 
2001 semester, 113 in a class of 163 at the end of the Fall 
2002 semester, and 136 in a class of 155 at the end of the 
Fall 2003 semester.  The veteran also submitted a written 
waiver of RO jurisdiction over the documents.  Because a 
waiver was submitted, the Board can consider the evidence in 
the first instance without referring the case to the RO for 
their initial review of the evidence.  See 69 Fed. Reg. 
53807, 53808 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304(c)).

During the March 2004 hearing, the veteran stated that three 
requirements must be met for tutorial assistance to be paid.  
The first requirement is a deficiency in a course, the second 
is whether there is a prerequisite, and the third is whether 
or not it is indispensable to the course of study, which can 
only be determined by the veteran.  The veteran stated that 
he graduated from Whittier in December 2003.  In 2002, during 
the second semester of his second year, he used tutorial 
assistance for Property II, Constitutional Law, Civil 
Procedure and Written Appellate Brief.  The deficiency 
reported by the veteran was "a general lack of background 
insofar as learning how to approach law school."  
[Transcript, Page 6]  He felt that people with inside 
knowledge or outside help from family members or other 
acquaintances often have the advantage insofar as how to 
approach a subject, write law school exams or how to succeed 
in law school.  The veteran did not utilize tutorial 
assistance "for any specific subject, but as [] general, 
just general overall help . . ."  Id.  The veteran reported 
that he was doing okay in school when he got the tutor.  He 
felt the tutor was qualified because the tutor was a member 
of the bar who ran a legal education consulting business 
involving the training and tutoring of law school students.  


Analysis

The applicable statute, 38 U.S.C.A. § 3492(a) (West 2002), 
provides that the Secretary may approve individualized 
tutorial assistance for an eligible veteran who is  (1) 
enrolled in and pursuing a postsecondary course of education 
on a half-time or more basis at an education institution; and  
(2) has a deficiency in a subject required as a part of, or 
which is prerequisite to, or which is indispensable to the 
satisfactory pursuit of, an approved program of education, if 
such assistance is necessary for the veteran to successfully 
complete such program.  

The Secretary shall pay to a veteran who meets the above 
requirements, in addition to the educational assistance 
allowance provided in section 3482, the cost of tutorial 
assistance in an amount not to exceed $100 per month, for a 
maximum of twelve months, or until a maximum of $1,200 is 
reached, upon certification by the educational institution 
that  (1) the individualized tutorial assistance is essential 
to correct a deficiency in a subject required as a part of, 
or which is prerequisite to, or which is indispensable to the 
satisfactory pursuit of, an approved program of education;  
(2) the tutor chosen to perform such assistance is qualified 
and is not the eligible veteran's parent, spouse, child, 
brother, or sister; and (3) the charges for such assistance 
do not exceed the customary charges for such tutorial 
assistance.  38 U.S.C.A. § 3492(b) (West 2002); see also 
38 C.F.R. § 21.4236 (2004).  

Initially, the Board notes that while the veteran first filed 
a claim for tutorial assistance for tutoring received from 
August 2000 to May 2001, the veteran ultimately returned 
education tuition benefits to VA for this period of time.  As 
a result, the veteran cannot receive tutorial assistance for 
tutoring received from August 2000 to May 2001.  See 
38 U.S.C.A. § 3492(b).  

Essentially, the veteran argues that he meets the 
requirements for tutorial assistance from January to May 
2002, because tutorial assistance was indispensable to 
satisfactory pursuit of his program.  He states that if the 
statute requires a deficiency in a course veterans in juris 
doctorate programs will be at a disadvantage because a 
deficiency is not evident until a final grade has been 
received for a course and the student has been placed on 
academic probation.  The veteran believes that tutorial 
assistance should be authorized if the veteran believes a 
tutor is indispensable for assistance or remedial purposes 
whether or not an academic deficiency exists.  The veteran's 
arguments have been taken into consideration, however, the 
language of the statute is clear.  A deficiency must be 
documented by the school before tutorial assistance can be 
granted and a veteran's subjective assessment that tutorial 
assistance is necessary is not one of the criteria for an 
award of tutorial assistance.  

After reviewing the documents of record, including the 
hearing testimony, it is the Board's determination that the 
veteran is not entitled to VA tutorial assistance for 
tutoring received from January to May 2002.  While Whittier 
Law School did certify that he was pursuing a postsecondary 
course of education on a half-time or more basis, the school 
refused to certify that he had a deficiency in a required 
subject, or one that was a prerequisite or indispensable to 
the satisfactory pursuit of his approved program of 
education.  Instead, the school's certifying official told 
him that he was an average student with an "average CGPA" 
and that he was not considered deficient, for VA tutorial 
assistance purposes, under any interpretation of the word.  
While it is noted that an employee at the school (who was not 
the qualified certifying official) did initially sign a VA 
Form 22-1990t, which was submitted to VA in July 2001 and 
which requested assistance for tutoring received from August 
2000 to May 2001, the qualified certifying official, after 
reviewing the school records, would not certify the need for 
tutorial assistance from January to May 2002.  

The veteran disagrees with the certifying official and feels 
that tutorial assistance was entirely appropriate and 
necessary because he did not have a background that would 
assist him in approaching law school.  At the time of the 
hearing, the veteran submitted documents, which showed that 
at different times in law school he was 41 in a class of 86, 
39 in a class of 67, 113 in a class of 163, and 136 in a 
class of 155.  While he was usually in the bottom half of his 
class, the documents do not indicate that he was deficient in 
a required course, or one that was a prerequisite or 
indispensable to the receipt of a juris doctorate degree.  
While the veteran himself felt that tutorial assistance was 
necessary, there is no documentation, which meets the legal 
requirements, from Whittier Law School to support his 
assertions.  In fact, the veteran himself stated at the 
hearing that he was doing okay in school when he obtained the 
tutorial assistance and that he obtained tutoring not for any 
specific deficiency but rather for general overall 
assistance.  The statute, however, is clear in requiring a 
deficiency in a required course or one that is a prerequisite 
or indispensable to the course of studies.  Tutorial 
assistance to provide general overall assistance to a veteran 
is not contemplated by the statute.  Since the statute 
requires that the school certify a deficiency, and the school 
did not do so in this case, the Board is without discretion 
in this matter. 

The veteran has argued that persons at the law school 
incorrectly failed to certify his request for tutorial 
assistance, however, the record simply does not contain any 
documents which show a deficiency in any of the courses for 
which tutoring was sought from January to May 2002.  The 
veteran also argues that benefits should be awarded since 
VA's letter of March 2002 stated that benefits could be paid 
effective January 7, 2002.  The wording of the March 2002 
letter may have led the veteran to believe that an award of 
tutorial assistance was imminent if he submitted a VA Form 
1990t, however, once the claim form was received and reviewed 
at VA, it became apparent that benefits could not be paid 
under the law and the veteran was immediately notified.  

Additionally, it is noted that the school did not certify the 
chosen tutor as qualified.  While the veteran has provided 
reasons to support his contention that the tutor was 
qualified, the governing criteria require that the 
educational institution certify the tutor as qualified.  
Since that did not occur in this case, the requirements of 
38 U.S.C.A. § 3492(b)(2) have not been met.  

The Board notes that the law and not the evidence is 
dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  Since 
the qualified certifying official at Whittier Law School did 
not certify the necessity for tutorial assistance and the 
tutor was not qualified by Whittier Law School, the claim 
must be denied due to the absence of legal merit or the lack 
of entitlement under the law.  


ORDER

The appeal for tutorial assistance for tutoring received from 
January to May 2002 is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


